Citation Nr: 1550561	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  08-15 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for residuals of radiation exposure.

2. Entitlement to service connection for a bilateral eye disability.

3. Entitlement to service connection for allergies.

4. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

D. Rogers, Counsel  


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1970.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and insurance center in Philadelphia, Pennsylvania.  Thereafter the Veteran's claims file was transferred to the RO in Boston, Massachusetts.  

In September 2010, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  A transcript of that proceeding is of record.  In October 2015, the Board advised the Veteran that the VLJ who conducted his September 2010 Travel Board hearing is no longer employed at the Board.  The Veteran was offered another opportunity to present testimony in support of his claims during an additional Board hearing before a VLJ who would decide his claims.  In reply received in November 2015, the Veteran indicated in writing that he did not wish to appear for an additional Board hearing and desired that the Board consider his claims based on the evidence of record.  

In January 2011, the Board remanded the claims on appeal for additional development.  The case has since been returned to the Board for further appellate consideration.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The issue of entitlement to service connection for a back condition has been raised by the record in a statement dated January 28, 2008, and received by VA on February 19, 2008, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that the Veteran's claims must again be remanded.  For reasons explained immediately below, a remand is necessary for further evidentiary development, and to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

The Veteran has alleged that he was exposed to ionizing radiation during a radiation training while stationed at Dyess Air Force Base in Abilene, Texas.  His statements and testimony of record essentially assert that he and a handful of fellow service members were taken from their normally assigned duties for participation in a training on ionizing radiation at a remote location on base.  He reported that the instructors removed radioactive capsules from lead containers using long tongs and placed them on the ground for the Veteran and other trainees to locate using Geiger counters.  He indicated that the Geiger counters made a loud noise when in close range of the radioactive capsules.  The instructor(s) reportedly advised the Veteran that there was nothing to worry about when he indicated concern about possible exposure to ionizing radiation during the training.  At the conclusion of the training, the Veteran and the other trainees were reportedly given a card with a designated location to which they were to report to in the event of a nuclear attack during which they were to monitor and report any radiation level in their designated area.  The instructors reportedly returned a few months later and requested that all documentation pertaining to the radiation training, including the card that he was given, be returned and they left without explanation.  The Veteran reported that ever since the training he has been concerned about his exposure to the radioactive capsules and that he has always wondered if it has contributed to his service-connected skin condition and any of his other physical problems.

Alternatively, the Veteran has asserted that his claimed disabilities currently on appeal were incurred in, caused by, or are otherwise related to event or injury during service.

As noted, the Board remanded the issues on appeal for additional development to include, in relevant part, obtainment of a VA examination and opinions as to the nature and etiology of each of the Veteran's claimed disabilities. Indeed, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, for the reasons explained below, the Board finds that the medical opinions provided by the March 2011 VA examiner are inadequate for the purpose of adjudication of the claims on appeal.

In March 2011, the Veteran was afforded a VA general medical examination.  Following a review of the claims file and examination of the Veteran, the examiner diagnosed, in relevant part, obstructive sleep apnea (OSA), seasonal allergies, and cataract removal in both eyes.  The examiner stated that the Veteran's medical conditions are not caused by or a result of his exposure to radiation during service.  He reasoned that there is no documentation of radiation exposure in the Veteran's medical records.  He stated that exposure to radiation would produce disease of the lungs (especially lung cancer) and of the blood stream (leukemia, lymphoma, and the like) and that the Veteran had not developed any such conditions in the 40 years since his discharge from military service.  Thus, the examiner concluded that he could not medically link any of the Veteran's current conditions or complaints to radiation as being a likely or even a possible cause.  

As to the Veteran's diagnosed obstructive sleep apnea, the examiner opined that such condition is less likely as not caused by or the result of his active military service and any exposures therein.  He reasoned that the Veteran has had a longstanding difficulty with weight control and that his body mass index is 32 or greater.  The examiner stated that OSA is highly correlated with weight and the Veteran's weight problem would not be the result of his active military service.

The examiner did not otherwise address the Veteran's additional and alternative contentions of record with regard to his claimed disabilities remaining on appeal.  

Specifically, with regard to the Veteran's currently diagnosed moderate to severe obstructive sleep apnea disability, which was initially objectively diagnosed during VA polysomnogram consultation in June 2008, the examiner did not address the Veteran's statements and testimony of record asserting that symptoms diagnosed as obstructive sleep apnea in June 2008, to include loud and heavy snoring, daytime tiredness, and not feeling rested after sleep, had initial onset during military service around the time that he was transferred from Mactan Air Base in the Philippines to Fort Stewart Air Force Base in Tennessee.  During the September 2010 Board hearing, the Veteran testified that at the time of his transfer from Mactan Air Base to Fort Stewart Tennessee, which the Veteran's available service treatment records suggest likely occurred sometime between March and May 1968, he experienced difficulty staying awake, difficulty going to work and immediately falling asleep after work, feeling as if he was unable to get enough sleep and sleeping for entire weekends at a time.  In that regard, the Veteran's available service treatment records document complaint of malaise since three months prior in August 1968 and notation that the Veteran was 11 pounds over the maximum weight standards during initial flight examination in November 1968.  In light of the foregoing, the Board finds that obtainment of a new VA medical opinion is necessary for clarification as to whether the Veteran's currently diagnosed obstructive sleep apnea had onset during service or is otherwise related to any event or injury therein as alleged.  

As to the Veteran's seasonal allergies diagnosed during VA examination in March 2011, the March 2011 VA examiner did not address or otherwise provide an opinion pertaining to the Veteran's contentions that current seasonal allergies condition had onset during or are otherwise related to his military service while stationed at Mactan Air Base in the Philippines from approximately January 1967 to May 1968 and following repeated exposures to an inhalation of an unknown substance or pesticide that was sprayed on Mactan Air Base during that time for what he believed was for the purpose of pest control.  In that regard, the Veteran's statements and testimony of record indicate that his nose began "running like a faucet" while working at Mactan Air Base.  During the September 2010 Board hearing, he testified that this continued to occur on a frequent basis for three to four years following his discharge from service and has continued to occur since his discharge from military service, albeit on a less frequent basis that it did in the three to four years following discharge.  In that regard, the March 2011 VA examiner neglected to acknowledge or discuss notations and findings in the Veteran's service treatment records of hay fever in May 1968, sinus congestion and nostril soreness in June 1968, nasal stiffness and reported history of drug, food, material, or pollen allergies August 1968, allergic rhinitis in May 1969, and notation of history of hay fever, seasonal, treated and improved without sequelae during separation examination in July 1970.  As such, the March 2011 VA examiner's opinion with regard to the nature and etiology of the Veteran's seasonal allergies disability is inadequate for the purpose of adjudication of the claim.  As such, the claim must be remanded for obtainment of an additional VA medical opinion that fully addresses the Veteran's contentions for clarification of the likely date of onset, nature, and etiology of the Veteran's currently diagnosed seasonal allergies disability.   

Finally, as to the Veteran's claimed bilateral eye condition and his claimed residuals of exposure to ionizing radiation, the Board acknowledges that as of the date of this remand, there is no evidence of record suggesting that the Veteran engaged in a "radiation-risk activity" as defined under 38 C.F.R. § 3.309(d); however, there is also no indication that the Veteran's service personnel records have been obtained or associated with the claims file for review or that VA has otherwise conducted any development in an attempt to corroborate the Veteran's alleged exposure to ionizing radiation during service.  

In that regard, regardless of whether the Veteran qualifies as a "radiation-exposed Veteran" under 38 C.F.R. § 3.309(d)(3) and/or suffers from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), he may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if he suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and includes diagnosis of posterior subcapsular cataracts.  38 C.F.R. § 3.311(b)(2).

Post-service private treatment records show that the Veteran was diagnosed with cataracts in his right eye in March 2002 and in his left eye in November 2002, for which he underwent cataract excision of his right intraocular lens in August 2002 and of his left intraocular lens in November 2005.  A March 2008 VA optometry consult note shows that the Veteran's currently diagnosed eye conditions include bilateral pseudophakia, bilateral refractive error-presbyopia, bilateral corneal endothelial scars from cataract surgery in 2002 and 2005, and bilateral posterior vitreous detachment.  

As noted, the March 2011 VA examiner diagnosed bilateral cataract removal and opined that such condition is not caused by or a result of the Veteran's exposure to ionizing radiation during service.  The examiner reasoned in part that there is no documentation of radiation exposure in the Veteran's medical records and the Veteran had not developed any conditions which exposure to ionizing radiation would produce (i.e., disease of the lungs, especially lung cancer and of the blood system such as leukemia, lymphoma, and the like).  In light of the foregoing, the examiner concluded that he could not medically link any of the Veteran's current conditions or complaints to exposure to ionizing radiation as being a likely or even a possible cause.  

On review, however, the March 2011 VA examiner's opinion is inadequate for the purpose of adjudicating the Veteran's claims for service connection for both residuals of exposure to ionizing radiation and a bilateral eye disability.  Specifically, the examiner did not address or discuss whether the Veteran's bilateral cataracts diagnosed in 2002 were posterior subcapsular cataracts, which is a "radiogenic disease" that may be induced by exposure to ionizing radiation.  See 38 C.F.R. § 3.311(b)(2).  If the Veteran's bilateral cataracts diagnosed in 2002 were posterior subcapsular cataracts, given that the Veteran's assertion that he was exposed to ionizing radiation during service, 38 C.F.R. § 3.311(a)(1) provides that an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(2)(iii) provides that in such claims involving radiation exposure, a request will be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  

In light of the foregoing, the Veteran must be afforded a new VA examination with medical opinion for clarification as to whether the Veteran's right and left eye cataracts diagnosed in March and November 2002 were posterior subcapsular cataracts.  If so, the Veteran must be afforded the special development procedures outlined in 38 C.F.R. § 3.311.

In addition, the Veteran has also asserted in his numerous statements of record and during the Board hearing that his bilateral cataracts disability may have been caused or aggravated by his history of frequent and prolonged exposure to sunlight without the use of sunglasses or protective eye wear while working on the flight line at Mactan Air Base in the Philippines for approximately 13 months during service.  The Veteran has further indicated that since his return from Mactan Airbase in the Philippines, he has religiously worn sunglasses to protect his eyes from the sun.  As the March 2011 VA examiner did not provide an opinion as to whether the Veteran's bilateral cataracts may be related to his reported history of frequent and prolonged exposure to sunlight without use of sunglasses or other protective eye wear, an additional VA medical opinion must be obtained to address this matter.  

Finally, any ongoing VA treatment records dating since June 2008 should be obtained from the Northampton VAMC and associated with the claims file for review.  The Veteran should be invited to submit or request VA's assistance in obtaining any ongoing private treatment records pertaining to his claimed disabilities from his non-VA primary care physician as alluded to during the September 2010 Board hearing.

Accordingly, the case is REMANDED for the following action:

1. Obtain from the NPRC and any other appropriate records repository the Veteran's DD-1141 (Record of Occupational Exposure to Ionizing Radiation) and his complete service personnel records, to include any documents pertaining to his alleged exposure to herbicides while stationed at Mactan Air Base in the Philippines from approximately January 1967 to March 1968 and to ionizing radiation during a two to three day radiation training course at Dyess Air Force Base in Texas in 1969.  All records requests and responses received must be documented in the claims file for review.  If any requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2. Contact the Veteran and request that he identify any additional relevant treatment records, VA and non-VA, which pertain to his claimed residuals of exposure to ionizing radiation, allergies, sleep apnea, and bilateral eye disabilities that have not yet been associated with the claims file for review.  Of specific interest is any treatment records showing complaints, treatment, and diagnosis of the claimed disabilities at any time since his service discharge in September 1970.  The Veteran should be requested to submit any such additional relevant treatment records for review or provide authorization necessary to enable VA to obtain any relevant private treatment records identified.  

Regardless of the Veteran's response, obtain and associate with the claims file all clinical treatment and diagnostic testing pertaining to the Veteran's claimed disabilities from the Northampton VAMC June 2008.

Appropriate steps should be taken to obtain any identified records and all attempts to obtain treatment records should be documented in the claims file.  If any records identified cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

3. After obtaining all outstanding records, schedule the Veteran for a VA eye examination to determine the nature and etiology of his claimed bilateral eye disability, to include cataracts, and for clarification as to whether right eye cataract diagnosed in March 2002 and/or left eye cataract diagnosed in November 2002, were "posterior subcapsular cataracts."  The Veteran's claims file, access to Virtual VA and VBMS, and a copy of this REMAND must be provided to the examiner.  The examiner should review the record, and indicate that such review was performed.  The examiner should elicit from the Veteran a complete history of his claimed bilateral eye disability, to include cataracts.  All tests and studies deemed indicated should be performed and the results should be reported in detail.

Following a review of the record, the Veteran's contentions and eye examination, the examiner should identify all diagnosed conditions of the Veteran's right and left eyes diagnosed during examination and in the record.  As to each identified disability of the  right and left eyes, to include cataracts, the examiner must opine whether it is at least as likely as not (a 50/50 probability or greater) that each such condition had onset during service or is otherwise etiologically related to any event, injury, or illness during service, to include any potential exposure to herbicides and ionizing radiation during service as alleged, as well as alleged frequent and prolonged exposure to sunlight without the use of sunglasses or protective eyewear while stationed in the Philippines for approximately 13 months during service from approximately January 1967 to March 1968.  

The examiner should also clarify whether it is at least as likely as not (a 50/50 probability or greater) that cataracts initially diagnosed in the right eye in March 2002 and/or the left eye in November 2002, were "posterior subcapsular cataracts." 

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  A complete rationale should be provided for any opinion expressed. 

4. Also schedule the Veteran for a VA medical examination with an examiner of appropriate expertise to determine the nature and etiology of his claimed allergies and sleep apnea disabilities, to include clarification as to whether either condition had onset during service or is related to event or injury therein, to include the Veteran's alleged exposure to herbicides and ionizing radion as alleged.  The Veteran's claims file, access to Virtual VA and VBMS, and a copy of this REMAND must be provided to the examiner.  The examiner should review the record, and indicate that such review was performed.  The examiner should elicit from the Veteran a complete history of his claimed seasonal allergies and sleep apnea disabilities.  All tests and studies deemed necessary should be performed and the results should be reported in detail.

Following a review of the record, the Veteran's contentions and examination, the examiner should opine whether it is at least as likely as not (a 50/50 probability or greater) that the Veteran's currently diagnosed seasonal allergies disability had onset during service or is otherwise related to any event or injury therein, to include the Veteran's alleged exposure to herbicides and ionizing radiation therein.

In doing so, the examiner is requested to acknowledge and discuss the Veteran's reported continuity of symptomatology during the September 2010 Board hearing and documented findings and complaints in his service treatment records of hay fever in May 1968, sinus congestion and nostril soreness in June 1968, nasal stiffness and reported history of drug, food, material, or pollen allergies August 1968, allergic rhinitis in May 1969, and notation of history of hay fever, seasonal, treated and improved without sequelae during separation examination in July 1970.

As to the Veteran's claimed sleep apnea disability, following a review of the record, the Veteran's contentions and examination, the examiner should opine whether it is at least as likely as not (a 50/50 probability or greater) that the Veteran's obstructive sleep apnea disability, initially diagnosed during VA polysomnogram in 2008, had onset during service or is otherwise related to any event or injury therein, to include the Veteran's alleged exposure to herbicides and ionizing radiation therein.

In doing so, the examiner is requested to acknowledge and discuss the Veteran's statements and testimony of record suggesting that symptoms diagnosed as obstructive sleep apnea in June 2008, to include loud and heavy snoring, daytime tiredness, and not feeling rested after sleep, had initial onset during military service and documented complaints and findings in the Veteran's service treatment records malaise since three months prior in August 1968 and notation that the Veteran was 11 pounds over the maximum weight standards during initial flight examination in November 1968.  

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  A complete rationale should be provided for any opinion expressed. 

5. Review the examination reports and opinions to ensure that they are in complete compliance with the directives of this REMAND.  If the reports and or opinions are deficient in any manner, corrective procedures must be implemented at once.

5. If the above requested development results in evidence sufficient to establish the existence of a radiogenic disease as contemplated by 38 C.F.R. § 3.311, to include posterior subcapsular cataracts, then a dose assessment should be obtained.  Forward the Veteran's records concerning his radiation exposure, including any service records, statements and testimony regarding radiation exposure, and any other information obtained from the above requests to the Under Secretary for Health, for preparation of a dose estimate, to the extent feasible.  All attempts should be made to determine what radiation exposure the Veteran may have received while undergoing radiation training at Dyess Air Force Base for two to three days during service as alleged.  If a specific estimate cannot be made, a range of possible doses should be provided.  If more information is required regarding specifics of the Veteran's alleged exposure, he should be contacted and asked to provide the information.

6. If the above-requested development results in a positive dose estimate, refer the claim to the Under Secretary for Benefits for consideration under 38 C.F.R. § 3.311(c).

7. Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






